605 N.W.2d 14 (1999)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Easter GILMORE, Defendant-Appellant.
Docket No. 114552, COA No. 202939.
Supreme Court of Michigan.
December 21, 1999.
On order of the Court, the application for leave to appeal is considered and, pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we ORDER the Kent County Prosecuting Attorney to show cause in writing, in this Court, within 28 days after the date of this order, why the defendant's conviction should not be reversed based on the first issue raised in defendant's application.
The defendant is directed to file with the Kent Circuit Court an affidavit concerning his present financial status (see guidelines at 387 Mich. xxxi). The Kent Circuit Court must provide the prosecutor with a copy of the defendant's affidavit. The prosecutor may challenge the defendant's assertion of indigency by filing an appropriate motion with the Kent Circuit Court within 14 days after the prosecutor receives the copy of the affidavit. If such challenge is brought, the Kent Circuit Court must conduct a hearing on the matter within 21 days after the prosecutor's motion is filed. The prosecutor, the defendant, and an attorney appointed by the Kent Circuit Court to represent the defendant must appear at the hearing.
If the Kent Circuit Court determines that the defendant is indigent, the Court must continue the appointment of the defendant's *15 appellate counsel. That order must be entered within 14 days after the hearing or, if the prosecutor has not challenged the defendant's assertion of indigency, within 28 days after the defendant files his affidavit. The Kent Circuit Court must promptly forward to the Clerk of this Court a copy of the appointment order.
If the Kent Circuit Court determines that the defendant is not indigent, the Kent Circuit Court must promptly notify the Clerk of this Court.
The defendant's response must be filed within 28 days after the filing of the prosecutor's show cause pleadings, or within 21 days after counsel's renewed appointment, whichever is later.